UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7019


CHRISTOPHER ALIPUI,

                Plaintiff - Appellant,

          v.

BRIAN BYERSON; JOHN DOE, White Male Officer; JOHN DOE, White
Male Officer; JOHN DOE, Duty Sergeant; JOHN DOE, Lady
Detective,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:14-cv-00103-GBL-JFA)


Submitted:   December 22, 2015             Decided:   January 20, 2016


Before DUNCAN and     KEENAN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Christopher Alipui, Appellant Pro Se.      Kimberly Pace Baucom,
Assistant County Attorney, Jamie Marie Greenzweig, FAIRFAX
COUNTY ATTORNEY’S OFFICE, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher       Alipui     appeals       the    district       court’s        order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                             Alipui

asserts that the district court erred in granting Defendants’

motion to dismiss.             We affirm in part, vacate in part, and

remand.

      We review de novo a district court’s order dismissing a

complaint for failure to state a claim, assuming that all well-

pleaded, nonconclusory factual allegations in the complaint are

true.     SD3, LLC v. Black & Decker (U.S.) Inc., 801 F.3d 412, 422

(4th Cir. 2015).         In order to state a claim, a complaint must

assert    factual      allegations     sufficient         “to   raise     a    right    to

relief above the speculative level” and have “enough facts to

state a claim to relief that is plausible on its face.”                                Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007).                            We need

not   accept     the   legal    conclusions       plaintiff       draws       from    these

facts,      or     “accept       unwarranted           inferences,        unreasonable

conclusions, or arguments.”            SD3, LLC, 801 F.3d at 422 (internal

quotation marks omitted).

      Alipui’s claims arise from his arrest on state credit card

theft    charges.        Alipui      alleged     that     Officer      Brian     Byerson

searched     his    cell     phone    and       person;       seized    his     personal

belongings;      and    arrested     him    without       a   warrant     or    probable



                                            2
cause.     The state court later entered a nolle prosequi on the

credit card charges.            Alipui then pleaded guilty, pursuant to a

written plea agreement, to federal charges of bank fraud and

aggravated       identity      theft.           The    district          court    held       that

Alipui’s       claims   in   the    present         case    were    barred       by    Heck    v.

Humphrey, 512 U.S. 477 (1994), because success on his claims

would     necessarily        imply        the       invalidity        of     his       federal

convictions.

       Under Heck, if a prisoner’s successful § 1983 claim “‘would

necessarily        imply     the        invalidity          of     his     conviction          or

sentence,’”       the   claim      is   not     cognizable         unless    the      prisoner

“‘demonstrate[s]        that    the      conviction         or   sentence        already      has

been invalidated.’”          Young v. Nichols, 413 F.3d 416, 418-19 (4th

Cir. 2005) (quoting Heck, 512 U.S. at 487).                               However, “civil

claims based on unreasonable searches do not necessarily imply

that     the     resulting       criminal           convictions          were     unlawful.”

Covey v. Assessor of Ohio Cnty., 777 F.3d 186, 197 (4th Cir.

2015).     “[A] civil-rights claim does not necessarily imply the

invalidity of a conviction or sentence if (1) the conviction

derives from a guilty plea rather than a verdict obtained with

unlawfully       obtained    evidence         and     (2)   the     plaintiff         does    not

plead facts inconsistent with guilt.”                      Id.




                                              3
       We conclude that on the record currently before us success

on Alipui’s claims would not necessarily imply the invalidity of

his    federal    convictions.        Because       it    is       not    clear   that   the

evidence      seized    during   Alipui’s        arrest       on    state    credit      card

theft charges was used to secure his federal convictions for

bank fraud and aggravated identity theft, success on his search

and seizure claims would not necessarily imply that his federal

convictions were invalid.             Additionally, Alipui did not plead

facts in his § 1983 complaint that are inconsistent with his

guilty pleas to the federal charges.                      See Covey, 777 F.3d at

197.     Finally, success on Alipui’s claim that Byerson lacked

probable cause to arrest him for credit card theft would not

necessarily imply that his later federal convictions for bank

fraud and aggravated identity theft, for which he was separately

arrested, were invalid.          Accordingly, we grant leave to proceed

in    forma   pauperis,      vacate   the       district       court’s      dismissal     of

Alipui’s false arrest and illegal search and seizure claims, and

remand for further proceedings.

       Turning to Alipui’s remaining claims, we have reviewed the

record   and     find   no   reversible         error    in    the       district   court’s

dismissal of those claims.             We therefore affirm the district

court’s order dismissing his remaining claims and denying his

motion to appoint counsel for the reasons stated by the district



                                            4
court.     Alipui v. Byerson, No. 1:14-cv-00103-GBL-JFA (E.D. Va.

June 2, 2015).      We deny Alipui’s motion to appoint counsel and

dispense    with    oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.


                                                         AFFIRMED IN PART,
                                                          VACATED IN PART,
                                                              AND REMANDED




                                      5